Citation Nr: 0003560	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-18 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation greater than 10 percent for a 
hypertension disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
October 1995.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in December 
1995 by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded service 
connection for a hypertension disorder and evaluated the 
veteran's disability as 10 percent disabling.  The veteran 
disagreed with that evaluation, specifically, he stated in 
his Notice of Disagreement dated December 1995 that "a much 
higher rating should have been granted". 

The case was remanded, in a decision dated April 1998, in 
order to obtain additional medical evidence the veteran 
referenced.  After repeated requests for information from the 
veteran went unanswered, the RO again adjudicated the 
veteran's claim.  In a remand decision dated April 1999, we 
noted that although the veteran did not supply the requested 
medical information, he should have been afforded a current 
VA rating examination in order to determine the severity of 
his condition.  Our review of the record shows that the 
veteran did not appear to the two scheduled medical 
examinations, despite numerous attempts to contact him by the 
RO, and similarly failed to respond to the adjudicative 
actions promulgated notifying him that since he failed to 
report to those examinations, "evidence expected from this 
examination...could not be considered" in the processing of 
his claim.  Thus, the case has been returned for our review.  


FINDING OF FACT

The veteran's hypertension disability is manifested primarily 
by mild arterial hypertension, with continuous medication 
required for control; diastolic readings over 110, or 
systolic readings over 200, are not shown.



CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for a 
hypertension disability are not met.  38 U.S.C. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4, Diagnostic Code 7101 
(1995), (1999)


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, we note that the veteran's 
representative has raised the possibility of the veteran not 
receiving notice of his scheduled VA medical examinations, 
because the VA medical facility records show an apparently 
outdated address.  However, we determine that this hypothesis 
does not implicate due process considerations.  First, we 
note that the veteran failed to respond to the previous 
inquiry concerning his purported medical records, in response 
to the April 1998 remand.  Second, from our review of the 
claims file, the veteran's current address of record, as 
given by him on his VA Form 9 dated May 1996, was listed on 
the RO's Compensation and Pension Examination Request 
Worksheet.  Third, an internal copy of an e-mail 
correspondence, requesting that a "good address" for the 
veteran be obtained, noted that the address of record for the 
veteran was the same address the RO had been contacting him 
at, and that the RO attempted to call the veteran at his home 
telephone number of record without success.  Fourth, the 
Supplemental Statement of the Case and corresponding notice, 
noting his failure to report, were mailed to the veteran at 
this address, and to his accredited representative.  Fifth, 
the veteran's accredited representative, in the VA Form 646 
dated November 1999, notes that the "POA [power of attorney] 
tried to locate the veteran without success."  Finally, we 
note that it is not contended that the veteran failed to 
receive notice of his examinations, but that he may have 
failed to receive such notice.  We find, as a matter of fact, 
that any such failure is due to the veteran's failure to keep 
VA appraised of his current address, and that the VA has 
fulfilled its duty to assist the veteran, in this case. 

The Board finds that the veteran's claim that an evaluation 
greater than 10 percent is warranted for his hypertension 
disability is well grounded under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been sought by VA, or associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist the veteran, as mandated by 38 U.S.C. 
§ 5107(a) (West 1991 & Supp 1999), has been satisfied in this 
case. 

Service connection for a hypertension disability was 
established in a rating action dated December 1995, and the 
RO assigned a 10 percent evaluation, effective October 1995.  
That decision noted that the veteran was treated for 
hypertension during his active service, and that he currently 
took medication to control his hypertension disability.  The 
veteran disagreed with the 10 percent evaluation, and this 
appeal ensued. 

The severity of a hypertension disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1999), and utilize separate diagnostic 
codes to identify the various disabilities.  
38 C.F.R. Part 4 (1999). 

The Board notes that the regulations governing diseases of 
the arteries and veins were changed, effective January 1998, 
and that the veteran's claim must be addressed under both 
sets of regulations.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991) (where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should be applied 
unless provided otherwise by statute).

Prior to January 12, 1998, hypertension was evaluated by 
criteria under Diagnostic Code 7101, 38 C.F.R. § 4.110 
(1997), which provided that a 10 percent evaluation was 
assigned when readings reflected a diastolic pressure of 
predominately 100 or more, or when continuous medication was 
required in order to control a hypertension disability.  A 
diastolic pressure of predominately 110 or more with definite 
symptoms warranted a 20 percent evaluation; while a diastolic 
pressure of predominately 120 or more with moderately severe 
symptoms warranted a 40 percent evaluation; and a diastolic 
pressure of predominately 130 or more with severe symptoms 
contemplated a 60 percent evaluation.  

The criteria in effect since January 12, 1998, provide that a 
10 percent evaluation will be assigned when diastolic 
pressure is predominately 100 or more, or when continuous 
medication is required for control, or when systolic pressure 
is predominately 160 or more.  A diastolic pressure of 
predominately 110 or more, or a systolic pressure of 
predominately 200 or more, warrants a 20 percent evaluation; 
while a diastolic pressure of predominately 120 or more 
warrants a 40 percent evaluation; and diastolic pressure of 
predominately 130 or more contemplates a 60 percent 
evaluation.

The veteran's service medical records are replete with 
elevated blood pressure readings.  A screening note dated 
January 3, 1995 notes that the veteran complained of 
"knots" in the veins of his arm, and recorded blood 
pressure readings of 160/102 (manual), 132/96 (left arm), and 
152/92 (right arm).  A five day blood pressure check next 
notes that the veteran's pressure was recorded as 132/96 in 
the left arm, and 152/92 in the right arm, on day one, and 
144/80 in the left and 140/86 in the right on the second day.  
A medical record dated January 9, 1995 shows that the veteran 
was seen for a follow up evaluation, his blood pressure was 
153/92, and he was assessed with elevated blood pressure on 
three separate occasions.  A medical record dated January 17, 
1995 notes that his blood pressure was 160/82.  The 
assessment was hypertension with EKG changes of left 
ventricular hypertrophy, and mild renal insufficiency, with 
elevated potassium.  An internal medicine consultation sheet, 
dated January 20, 1995 shows that the veteran was further 
evaluated, and his blood pressure was noted to be 181/87.  

A health record dated February 6, 1995 reflects a blood 
pressure reading of 170/92.  Subsequent records reflect a 
reading of 180/88 on February 21, 1995; 152/72 on February 
24, 1995; and 168/108 on March 1, 1995.  An additional note 
of the same date indicates that the veteran ran out of his 
medication.  A medical record dated March 15, 1995 notes that 
the veteran's blood pressure was reflected as 144/84, while a 
record dated March 17, 1995 notes a blood pressure reading of 
150/84.  A hospital record dated March 22, 1995 reflects a 
blood pressure reading of 153/75.  

A record dated April 1995 next shows that the veteran's blood 
pressure was recorded as 169/88, and a hospital record dated 
October 1995 reflects that the veteran's blood pressure 
reading was 160/96.  

The medical evidence does not show that the veteran's 
diastolic pressure is predominately 110 or more, or that 
systolic pressure is predominately 200 or more, so that a 20 
percent rating would be warranted under either the 
regulations in effect prior or subsequent to January 1998.  
It similarly does not show any greater diastolic or systolic 
pressure readings, so that 40 or 60 percent evaluations are 
warranted.  

We note in this respect that the veteran's SMRs reflect that 
his blood pressure was taken over 15 times since January 
1995, when his treatment for elevated blood pressure began, 
and that his diastolic pressure was predominately under 100, 
and, while elevated, his systolic pressure was also under 200 
on each occasion.  Thus, he simply does not meet the criteria 
contemplated by the Schedule for the assignment of a rating 
greater than 10 percent for a hypertension disability.  
Again, while his readings were clearly elevated, they were 
not so elevated to warrant compensation 

greater than 10 percent.  In fact, the veteran is in receipt 
of the 10 percent rating because he requires continuous 
medication to control his hypertension disability.  Thus, as 
the preponderance of medical evidence does not show that a 
rating in excess of 10 percent is warranted under either set 
of regulations, the veteran's claim must be denied.  



ORDER

Entitlement to an evaluation greater than 10 percent for a 
hypertension disorder is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 
  The duty to assist is not always one-way street.  The veteran cannot passively wait for assistance in those 
circumstances where he may or should have information that is essential in obtaining the putative evidence.  
Cf. Wood v. Derwinski, 1 Vet.App. 190 (1991) (holding that a veteran claiming service connection for PTSD 
should supply VA with adequate information to conduct a successful search for necessary evidence).

